Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 10/9/2020 have been examined.
Claims 1, 3 and 8 are amended.
Claims 9-10 are cancelled.
Claims 1-8 are currently pending.
This Office Action is Final.


Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/9/2020 have been considered but are moot because the new ground of rejection due to recent amendments does not rely on any reference applied/responded to in the applicant’s arguments.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 15/153,576 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Current Application
Application  15/153,576
1. A computer-implemented method, comprising:









identifying an input search term;


identifying a predetermined entity for which search priority is to be given;


determining a web page associated with the predetermined entity;


identifying a plurality of key terms stored in association with the input search term, where each of the plurality of key terms have a determined similarity strength to the
input search term that is greater than a predetermined threshold; 

for each of the plurality of key terms, determining a first weight value indicating a strength of the key term within the web page, 


as well as a second weight indicating a level of priority the key term gives the web page over other web pages in search results in
response to a query;

selecting as an additional term one of the plurality of key terms having the greatest


altering the input search term utilizing the selected additional term; and
performing a search, utilizing the altered input search term.


2. (PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein a user inputs a portion of the input search term, and an entirety of the input search term is predicted based on the selected additional term.

3. (CURRENTLY AMENDED) The computer-implemented method of Claim 1, wherein
the web page associated with the predetermined entity includes a web page created by and maintained for the predetermined entity, and further comprising creating a key term
database by:

identifying and analyzing a plurality of sources of content resulting from the
search utilizing the selected input search term;
determining key terms and relationships within each of the plurality
of sources of content the key terms including a plurality of words and the relationships
including word relationships;
comparing the key terms and relationships determined for the source of content
associated with the predetermined entity to key terms and relationships determined for a
remaining plurality of sources to identify key terms matched to the source associated with
the predetermined entity and not matched to other sources resulting from the search
utilizing the selected input search term, and marking such key terms as key terms unique
to the source;
determining the key terms unique to the source that can act as a synonym for the

term; and that expand on the selected input search term, and marking such key terms as
within the scope of the input search term; and
marking the key terms within the scope of the input search term as giving search
priority to the predetermined entity wherein the plurality of key terms stored in association with the input search term
are selected from the key term database utilizing the input search term.

4. (PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, further comprising:
determining a category associated with the input search term, utilizing a Latent
Dirichlet Allocation (LDA) analysis;

wherein the plurality of key terms are categorized within the determined category.





6. (PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein altering the input search term includes substituting the selected additional term for the input search term and including an identified category for the input search term as a sub search term.

7. (PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein the web page associated with the predetermined entity is ranked higher in search results for the altered input search term when compared to search results for the input search term.

8. (CURRENTLY AMENDED) The computer-implemented method of Claim 1, further

selecting the input search term from an index of stored search terms;
identifying and analyzing a plurality of sources of content resulting from the
search utilizing the selected input search term;
determining one or more key terms and relationships within each of the plurality
of sources of content;
comparing the one or more key terms and relationships determined for the source
of content associated with the predetermined entity to key terms and relationships
determined for a remaining plurality of sources to identify key terms unique to the source
associated with the predetermined entity;
determining the plurality of key terms unique to the source associated with the
predetermined entity that are within a domain of the selected input search term; and
marking the key terms unique to the source associated with the predetermined

giving search priority to the predetermined entity;
wherein the plurality of key terms stored in association with the input search term
are selected from the key term database utilizing the input search term.

storage medium having program instructions embodied therewith, wherein the
computer readable storage medium is not a transitory signal per se, the program
instructions executable by a processor to cause the processor to perform a
method comprising:

identifying an input search term, utilizing the processor;

identifying, utilizing the processor, a predetermined entity for which
search priority is to be given;

determining, utilizing the processor, a web page associated with the predetermined entity;

identifying, utilizing the processor, a plurality of key terms stored in association with the input search term, where each of the plurality of key terms have a determined similarity strength to the input search term that is greater than a predetermined threshold;

for each of the plurality of key terms, determining, utilizing the processor, a first weight value indicating a strength of the key term within the web page, 

as well as a second weight value indicating a level of priority that the key term gives the web page over other web pages in search results in response to a query;

selecting as an additional term, utilizing the processor, one of the plurality of key terms 

altering, utilizing the processor, the input search term utilizing the selected additional term; and
performing, utilizing the processor, a search, utilizing the altered input search term.


12. (PREVIOUSLY PRESENTED) The computer program product of Claim 11,
wherein a user inputs a portion of the input search term, and an entirety of the
input search term is predicted based on the selected additional term.

13. (CURRENTLY AMENDED) The computer program product of Claim 11,
further comprising creating a key term database by:
selecting the input search term from an index of stored search terms,
identifying and analyzing a plurality of sources of content resulting from the

determining key terms and relationships within each of the plurality of sources
of content the key terms including a plurality of words and the relationships including
word relationships,
comparing the key terms and relationships determined for the source of content
associated with the predetermined entity to key terms and relationships determined for a
remaining plurality of sources to identify key terms matched to the source associated
with the predetermined entity and not matched to other sources resulting from the
search utilizing the selected input search term, and marking such key terms as key terms
unique to the source,
determining the key terms unique to the source that can act as a synonym for the
input search term, that comprise a derivative spelling or construction of the input search
term; and that expand on the selected input search term, and marking such key terms as

marking the key terms within the scope of the input search term as giving search
priority to the predetermined entity;
wherein the plurality of key terms stored in association with the input search
term are selected from the key term database utilizing the input search term.




14. (PREVIOUSLY PRESENTED) The computer program product of Claim 11,
further comprising:
determining, utilizing the processor, a category associated with the input
search term, utilizing a Latent Dirichlet Allocation (LDA) analysis;
wherein the plurality of key terms are categorized within the determined
category.

15. (PREVIOUSLY PRESENTED) The computer program product of Claim 11,

utilizing the selected additional term.


16. (PREVIOUSLY PRESENTED) The computer program product of Claim 11,
wherein altering the input search term includes substituting the selected
additional term for the input search term and including an identified category for
the input search term as a sub search term.









19. (PREVIOUSLY PRESENTED) The computer program product of Claim 11,
further comprising creating a key term database by:

identifying and analyzing a plurality of sources of content resulting from the
search utilizing the selected input search term;
determining one or more key terms and relationships within each of the plurality
of sources of content;
comparing the one or more key terms and relationships determined for the
source of content associated with the predetermined entity to key terms and
relationships determined for a remaining plurality of sources to identify key terms
unique to the source associated with the predetermined entity;
determining the plurality of key terms unique to the source associated with the
predetermined entity that are within a domain of the selected input search term; and
marking the key terms unique to the source associated with the predetermined
entity that are determined to be within the domain of the selected input search term as

wherein the plurality of key terms stored in association with the input search
term are selected from the key term database utilizing the input search term.
20. (CURRENTLY AMENDED) A system, comprising:
a processor; and
logic integrated with the processor, executable by the processor, or integrated
with and-executable by the processor, the logic being configured to:
identify an input search term;
identify a predetermined entity for which search priority is to be given;
determine a web page associated with the predetermined entity;
identify a plurality of key terms stored in association with the input search term,
where each of the plurality of key terms have a determined similarity strength to the
input search term that is greater than a predetermined threshold;

strength of the key term within the web page, as well as a second weight value
indicating a level of priority that the key term gives the web page over other web pages
in search results in response to a query;
select as an additional term one of the plurality of key terms having the greatest
combined first weight value and second weight value;
alter the input search term utilizing the selected additional term; and
perform a search, utilizing the altered input search term.













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shukla et al., US Patent. No. 8,346,791, in view of Lee et al., US Patent No. 8,589,399.

As to claim 1, Shukla discloses:
a computer-implemented method (Shukla col. 3 ln. 16-30), comprising:
identifying an input search term;
(Shukla teaches parsing query terms, i.e. identifying input terms see col. 3 ln. 48-51: The search query 109 can include one or more search terms. A search term can, for example, include a keyword submitted as part of a search query to search engine 112 that 50 is used to retrieve responsive search results.;
see also col. 4 ln. 32-38: When the user device 108a submits the search query 109, the search engine 112 can forward the search query 109 to the augmentation query subsystem 114 for evaluation. The augmentation query subsystem 114 then parses the search terms in the search 

identifying a predetermined entity for which search priority is to be given;
(Shukla teaches identifying URLs/company names for identifying resources, i.e. identifying an entity for a search priority see col. 10 ln. 2-9: In some implementations, the augmentation query generator 250 associates the synthetic query with one or more documents based on one or more signals that the documents are highly relevant to the subject matter related to the synthetic query. For example, the augmentation query generator 250 can identify a company name in the URL domain name to locate the main web page of the company.
See also col. 10 ln. 32-43: In some implementations, the augmentation query generator 250 can identify a URL from a listing of structured data and associate the URL with a synthetic query. For example, a document may list companies and their associated web page
URLs, or other URLs that include relevant information about that company. The augmentation query generator 250 can generate a synthetic query that includes the company name, and associate the URLs with the synthetic query for inclusion in search results for the synthetic query. This association identifies the resources at the URLs for being referenced in
the search results for the synthetic query. )

determining a web page associated with the predetermined entity;
(Shukla teaches identifying URLs i.e. a web page associated with an entity see col. 10 ln. 32-43: In some implementations, the augmentation query generator 250 can identify a URL from a listing of structured data and associate the URL with a synthetic query. For example, a document may list companies and their associated web page
URLs, or other URLs that include relevant information about that company. The augmentation query generator 250 can generate a synthetic query that includes the company name, and 
the search results for the synthetic query.)

identifying a plurality of key terms stored in association with the input search term, 
(Shukla teaches augmentation queries /matching submitted terms to terms of the stored augmentation queries, i.e. identifying key terms associated with an input term see col. 2 ln. 61-col. 3 ln. 4: In addition to actual queries submitted by users, augmentation queries can also include synthetic queries that are machine generated. For example, an augmentation query can be identified by mining a corpus of documents and identifying search terms for which popular documents are relevant. These popular documents can, for example, include documents that are often selected when presented as search results. Yet another way of identifying an augmentation query is mining structured data, e.g., business telephone listings, and identifying queries that include terms of the structured data, e.g., business names.;
see also col. 3 ln. 5-9: These augmentation queries can be stored in an augmentation query data store. When a user submits a search query to a search engine, the terms of the submitted query can be evaluated and matched to terms of the stored augmentation queries to select one or more similar augmentation queries.)

where each of the plurality of key terms have a determined similarity strength to the
input search term that is greater than a predetermined threshold for each of the plurality of key terms, 
(Shukla teaches using similarity scores threshold for selecting terms see col. 14 ln. 19-27: In some implementations, the candidate augmentation query that is ranked highest based on the transformation cost and/or other selection criteria, such as search result similarity,

306 can select all of the candidate augmentation queries that meet a threshold ( e.g., a query similarity threshold score, or a query and search result similarity threshold). )

performing a search, utilizing the altered input search term
(Shukla col. 3 ln. 10-15: The selected augmentation queries, in turn, can be used by the 1 o
search engine to augment the search operation, thereby obtaining better search results. For example, search results obtained by a similar augmentation query can be presented to
the user along with the search results obtained by the user query.).

Shukla does not disclose:
for each of the plurality of key terms, determining a first weight value indicating a strength of the key term within the web page, 
as well as a second weight indicating a level of priority the key term gives the web page over other web pages in search results in response to a query;
selecting as an additional term one of the plurality of key terms having the greatest
combined first weight value and second weight value;
altering the input search term utilizing the selected additional term; and


However, Lee discloses:

for each of the plurality of key terms, determining a first weight value indicating a strength of the key term within the web page, 

See also col. 7 ln. 19-24: the scoring calculator 114 can score those terms with higher values (e.g., based on a term count for each term) and can further weight the terms according to their relative frequency in documents relating to the entity compared with documents relating to other restaurants.; and col. 13 ln. 37-39: a greater weight can be assigned to candidate terms that appearing certain types of resources or that come from particular sources. )


as well as a second weight indicating a level of priority the key term gives the web page over other web pages in search results in response to a query;
(Lee teaches adjusting weights of terms appearing in reliable resources/frequently selected resources over less reliable resources, i.e. a weight indication priority of a web page over other pages see col. 7 ln. 30-42: and may adjust the weight according to the source of the term (e.g., the type of resource in which the term appears) and/or the number of Sources. For example, the weight of the term can be increased for terms that appear in reliable or popular resources (e.g., 

selecting as an additional term one of the plurality of key terms having the greatest
combined first weight value and second weight value;
(Lee teaches using terms with the highest weights/weighted frequencies, i.e. greatest combined weight see col. 7 ln. 55-61: The known for system 102 can select one or more of the terms based on the scoring (e.g., terms with the highest values) as known for terms for the restaurant. In some examples, the known for system 102 can select any term with a value above a particular threshold or a particular number of terms with the highest scores.;
See also col. 14 ln. 15-20: At 310, one or more candidate terms are selected as being
representative terms for the entity based on the weighted frequencies. For example, one or more of the candidate terms with the highest weighted frequencies may be selected as representative terms. In some implementations, the selected terms may be referred to as “known for terms.”)

altering the input search term utilizing the selected additional term; and
(Lee col. 11 ln. 32-35: A client system 222 can display suggested refinements to a search query received from a user, where the Suggested refinement includes or is based on the selected representative terms.; see also col. 2 ln. 45-50: The selected representative terms for the entity are used to generate search results for search queries that include the selected representative terms; to display one or more of the selected representative terms in association with displaying 

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply suggested refinements and weights as taught by Lee since it was known in the art that search systems provide for the use of documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity where some of the candidate terms can be identified as interesting representative terms by use of one or more filtering, modifying, and/or scoring techniques, where weights and/or rules for eliminating terms can be tuned to improve performance of the process to avoid selecting undesirable terms. (Lee col. 5 ln. 5-11 and col. 14 ln. 28-34 ).

As to claim 5, Shukla discloses the computer-implemented method of Claim 1, wherein
altering the input search term includes expanding the input search term utilizing the
selected additional term (Shukla col. 12 ln. 18-23: For example, if the query selector 300 received the query 109 with 20 profession and location information of "orthodontist dentist San Francisco Calif.", the candidate list generator 304 may match any augmentation query that contains "orthodontist San Francisco Calif." and/or "dentist San Francisco Calif."; see also 
col. 17 ln. 10-17: In some implementations, repeated substitutions of term transformations can be used. For example, the process 600 may begin with a single term transformation. If the process 600 identifies few or no matching augmentation queries based upon the subset of terms including the single transformation, additional and/or other term transformations can be
attempted by returning to 602 in the process 600.).


input search term and including an identified category for the input search term as a sub
search term (Shukla teaches using category structured data to augment queries/create multiple synthetic query variants see col. 9 ln. 15-31: In some implementations, multiple synthetic query variants can be generated from the structured data. For example, structured data, such as on-line telephone listings, could include the following fields and data:
TABLE FIELD
Business Name
Address
Website
Category
TABLE DATA
Dental Health Center
Hyde Park, NY
www.exampledentalbeathctr.com
dentistry
Potential synthetic queries derived from the preceding data set could be "Dental Health Center Hyde Park NY'', "dentistry Hyde Park NY'' and "Dental Health Center NY'', etc.;
See also col. 8 ln. 50-56: In some implementations, the query generator 250 uses a structure rule set 252 to create a set of synthetic queries based upon the data located within the structured document corpus 126. These synthetic queries can then be stored in the augmentation query store 116 for use in augmenting user queries submitted to a search engine. ).


(Shukla col. 11 ln. 10-20: Conversely, a synthetic query can be upgraded, e.g., its performance ranking increased, in relation to a submitted query (e.g., query 109) that signals that the user is searching for specific information, so that the synthetic query is more likely to be used to augment search results. Thus, if a user enters a query "The Big House of Pizza", which is an example business name, a synthetic query based on structured documents relating to a business entity named "The Big House of Pizza" is more likely to be used to augment the search results.;
See also col. 18 ln. 46-50: The process 900 identifies structured data in a document
(902). For example, the query subsystem 114 of FIG. 1 or the augmentation query generator 250 of FIG. 2B can identify structured data within the structured document corpus 126,
such as entity name listings, anchor text, and document titles.).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shukla et al., US Patent. No. 8,346,791, in view of Lee et al., US Patent No. 8,589,399, in view of Hansson et al., US Pub. No. 2012/0047135A1.

As to claim 2, Shukla/Lee do not disclose:
wherein a user inputs a portion of the input search term, and an entirety of the input search term is predicted based on the selected additional term;

however, Hansson discloses:

the computer-implemented method of Claim 1, wherein

predicted based on the selected additional term (Hansson teaches query suggestion for a partial query, i.e. query prediction [0049] The query input field 122 can receive query characters from a user, e.g., keystroke inputs, and provides each input to the search engine 110 in the form of a query suggestion request. In response to the query suggestion request, the query suggestion system 118 identifies and ranks query suggestions according to an order from highest rank to a lowest rank, and provides the client device with the query suggestions 113. For example, the query suggestion system 118 can access the search history data 117 and determine query suggestions based on search queries that have the query characters "ba" as a query stem, e.g., "bank," "banksy," "Bankrate," "ball," etc.; see also [0123] In some implementations, a partial query input, or a query stem, can be provided as a query to the search engine 110. In a first variation of these implementations, the partial query input can be provided to the search engine 110 as an additional query input in addition to the selected query suggestion. For example, for the partial query input "ama", the search engine 110 may select the query suggestion "amazon
rain forest" for identifying search results .).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply search keyword completion, as taught by Hansson since it was known in the art that search systems provide for search query suggestions can be re-ordered
from an organic order into stemmed groups that closely match typing inputs, which provide a visual indication of search queries that are closely related to the search results that are shown in the event a prediction criterion is met. (Hansson [0012]).





Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shukla et al., US Patent. No. 8,346,791, in view of Lee et al., US Patent No. 8,589,399, in view of Podgorny et al., US Pub. No. 2017/0032251A1.

As to claim 4, Shukla/Lee do not disclose:
determining a category associated with the input search term, utilizing a Latent
Dirichlet Allocation (LDA) analysis;
wherein the plurality of key terms are categorized within the determined category;

However, Podgorny discloses the computer-implemented method of Claim 1, further comprising:
determining a category associated with the input search term, utilizing a Latent
Dirichlet Allocation (LDA) analysis;
(Podgorny teaches topic detection of queries, i.e. category associated with a search term see [0070] FIGS. 4A and 4B illustrate example user experience displays 400 and 420 that have topics and search results that are sorted based on the application of the Latent Dirichlet allocation algorithm to a data set of at least part of a question and answer database (i.e., an example embodiment of the ex1stmg submission content 123) and to a searching user's search query (i.e., an example embodiment of the search query content 122), according to one embodiment. The user experience display 400 includes a navigation bar 401 that provides a sorted list of topics that are related to a search query received from a searching user, according to one embodiment. The sorted list of the navigation bar 401 can be sorted/ranked in order based on the popularity of the topics, based on the quality of the products, and/or based on the relevance of the topics to the search query submitted by the searching user. The user experience display 420 includes search results 421 that are generated and/or sorted based on 
wherein the plurality of key terms are categorized within the determined category
(Podgorny also teaches associating topics to terms/phrases see  [0058] The model output 127 includes submission content topics 128 and submission content topic statistics 129, according to one embodiment. The submission content topics 128 are the terms/phrases for which the new submission content 118 includes words having a high probability of relevance to the terms/phrases, according to one embodiment.; see also [0058] The submission content topic statistics 129 include, but are not limited to, the probability of a word occurring in a topic, the distribution of words in a topic, the probability of a topic occurring in the new submission content 118 or in another text-based content, and/or the distribution of topics in the new submission content 118, according to one embodiment.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply Latent Dirichlet allocation for topic detection, as taught by Podgorny since it was known in the art that search systems provide for Latent Dirichlet allocation in a probabilistic topic model may be the Latent Dirichlet allocation algorithm where he method and system include receiving submission content from a user and includes applying a probabilistic topic model to the submission content to determine submission content topics and submission content statistics and as a result, computing systems are transformed into faster, more efficient, and more effective computing systems by implementing the method and system for applying probabilistic topic models to content in a tax environment to improve user satisfaction with a question and answer customer support system.. (Podgorny, abstract, 0011).



Allowable Subject Matter
Claims 3 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Please note the double patenting rejection above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/22/2021